Citation Nr: 9926131	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for poor circulation, 
claimed to be secondary to service-connected frost bite 
residuals.  

2.  Entitlement to an increased rating for residuals of frost 
bite of the hands and feet, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the April 1991 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to the October 1997 
remand.  The issue of entitlement to an increased rating for 
frost bite is the topic of the REMAND portion of this 
document.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that he currently has poor circulation that was developed 
secondary to his service-connected residuals of frost bite of 
the hands and feet.  

2.  The veteran has not submitted any evidence to show that 
frost bite residuals either caused or worsened a circulatory 
condition.  


CONCLUSION OF LAW

The veteran's claim for service connection for poor 
circulation, claimed to be secondary to the service-connected 
residuals of frost bite of the hands and feet, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 1991& Supp. 
1999); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has poor circulation as a result 
of his service connected residuals of frost bite involving 
the hands and feet.  He is advised, however that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for secondary service 
connection.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of he original condition.  
38 C.F.R. § 3.310(a).  

Service connection is currently in effect for residuals of 
frost bite of the hands and feet.  A 10 percent evaluation 
has been assigned.  In the veteran's case, the most recent VA 
examination, conducted in November 1998, shows that the 
veteran had moderate arterial and mild venous insufficiency 
demonstrated on objective evaluation.  Accordingly, the 
veteran satisfies the initial criterion for establishing a 
well grounded claim in view of the evidence of current 
disability.  

The veteran's claim must fail, however, as there is no 
competent medical evidence that would associate the veteran's 
circulatory condition with service-connected disability.  The 
veteran has not submitted any medical opinion that would 
establish a nexus between the service-connected frost bite 
and his circulatory problems.  For example, there is no 
statement that the veteran's service-connected disability 
caused or worsened an existing circulatory condition.  
Instead the evidence currently of record is unfavorable to 
the veteran's claim of entitlement to secondary service 
connection.  The report of the November 1998 VA examination 
reflects the examiner's opinion that the examination revealed 
moderate arterial and mild venous insufficiency, not caused 
by, but having a negative impact on cold injury residuals.  
In view of the foregoing, I conclude that the veteran has not 
presented a plausible claim for service connection for a poor 
circulation, claimed to be associated with injury or disease 
noted during his active service.  

As the veteran's claim is not well grounded, VA has no duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  Under 38 U.S.C.A. § 5103(a), 
however, VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.

ORDER

The veteran's claim for service connection for poor 
circulation, claimed to be associated with residuals of frost 
bite of the hands and feet is not well grounded.  


REMAND

Addition development is necessary prior to the completion of 
appellate review.  I note that the disability ratings 
pertaining to cold injuries were revised effective January 
12, 1998, and August 13, 1998.  Where the law or regulation 
changes after a claim has been filed or reopened, the version 
most favorable to the appellant should apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO, however, 
has not considered whether the former or the revised rating 
criteria are more favorable to the veteran in this case.

In view of these changes, the veteran's case is remanded for 
the following action: 

1.  The RO should review the veteran's 
claim for an increased rating for frost 
bite of the hands and feet.  The RO 
should consider whether the changed 
rating criteria or the former rating 
criteria are more favorable to the 
veteran's claim, and should apply that 
which is more favorable to the veteran.  
In addition, the RO should consider the 
propriety of separate ratings for the 
symptomatology in the hands and the feet.  
The RO should conduct any evidentiary 
development, including examination, 
necessary to accomplish this disability 
evaluation.

2.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should include the revised rating 
criteria for cold injuries.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If a VA examination is scheduled by the RO, the appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

